DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 28 January 2021. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. In particular, the previous rejection of the claims under 35 U.S.C. 101 has been obviated by the amendment to the claims to recite “treating the patient with an adjusted dosage and/or dosage regimen of the SSI treatment based on the measured level of IFNgamma, IL-12P70 and/or IL-17A to thereby increase the level of IFNgamma, IL-12P70 and/or IL-17A in a subsequent serum sample from the patient undergoing the SSI treatment with the adjusted dosage and/or dosage regimen.” The claims are considered to require administering the adjusted dosage and/or dosage regiment to the patient since the treating results in an increase in the level of IFNgamma, IL-12P70 and/or IL-17A in a subsequent serum sample from the patient undergoing the SSI treatment with the adjusted dosage and/or dosage regimen. The treating step is considered to integrate the judicial exceptions by providing a practical application of the judicial exceptions. This finding is consistent with the USPTO Patent Subject Matter Eligibility Guidance set forth in MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107.


Claim Status
3. 	Claims 86-99 are pending and have been examined herein to the extent that the claims read on the elected subject matter of methods which measure the combination of each of IFNgamma, IL-12p70 and IL-17A. 
It is noted that the non-elected subject matter of methods that further measure the cytokines in claim 87 of GROα, IL-10, PDGF AA and RANTES, and combinations thereof has been rejoined with the elected species of Eotaxin 1 and fully examined herein. Additionally, the non-elected subject matter of methods that further assay for the individual SNPs of rs9286879 and rs7517810 (i.e., claims 90-93 and 95) has been rejoined with the elected invention and fully examined herein. Because this subject matter of the cytokines in claim 87 and the individual SNPs previously withdrawn from consideration has been rejoined, the restriction requirement as set forth in the Office action mailed on 23 March 2020 as it pertained to the cytokines in claim 87 and these two SNPs is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined cytokines of claim 87 and the SNP species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.	

The claims encompass the non-elected subject matter of the individual genes and subcombinations thereof. Prior to the allowance of the claims, any non-elected subject 
See MPEP 803.02IIID which states: “no Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 2117, subsection III), and all other conditions of patentability have been satisfied.”
Note that in the reply of 22 July 2020, Applicant elected the combination of each of IFNgamma, IL-12p70 and IL-17A without traverse. The lack of unity of invention is maintained over the individual species and combinations thereof because the species lack the same or corresponding special technical feature since each of the recited cytokines has a different chemical structure, and a different biological activity and effect. Further, Gunn et al (U.S. Patent No. 8980279), cited in the Office action of 29 September 2020, supports the finding that the methods of treating patients with whole, killed E. coli cells and then assaying for the level of cytokines, and particularly IFNgamma, was known in the prior art and does not constitute a special technical feature over the prior art. For example, Gunn claims “A method for treating a human patient having Crohn's disease, the method comprising: administering to a human patient, diagnosed as having Crohn's disease and exhibiting symptoms of Crohn's disease, intradermally or subcutaneously an amount of an antigenic formulation comprising whole killed Escherichia coli (E. coli) cells...wherein the amount of the antigenic formulation and duration of the administering is therapeutically effective to reduce or eliminate the symptoms of Crohn's disease in the human patient, wherein the whole killed E. coli cells are cells of an E. coli strain that is pathogenic in colon.” Gunn teaches monitoring the immune response to the treatment with whole, killed E.coli cells 
Maintained / Modified Improper Markush Grouping Rejection
4. Claims 86-98 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed 
Herein, the recited alternative species do not share a single structural similarity, as each of the recited proteins has a different chemical structures in that each consists of a different amino acid sequence. There is no single common chemical structure shared by the cytokines / proteins that is essential to their common asserted property of being associated with response to the SSI treatment. 
Nor do the cytokines / proteins belong to a recognized class of chemical compounds that are known in the prior art to all possess the common property of being associated with response to the SSI compound. There is no expectation from the knowledge in the prior art that all of the recited proteins behave in the same manner and can be substituted for one another with the same intended result achieved of being correlated with SSI treatment.
Following this analysis, the claims are rejected as containing an improper Markush grouping.	This rejection may be obviated by amendment of claim 86 to recite the combination of each of IFNgamma, IL-12P270, and IL-17A.Response to Remarks:	In the response of 28 January 2021, Applicant states that the rejection is moot in view of the cancellation of the previously rejected claims. 
However, the newly added claims recite the groupings that were identified in the prior rejection as an improper Markush group. The rejection is maintained for the reasons set forth above.5. Claim 99 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and removing the non-elected, withdrawn subject matter in claim 86, from which it depends, of “IFNgamma, IL-12P70 and/or IL17A.”  Note, however, that if claim 86 is amended in this manner than claim 99 will be a substantial duplicate of claim 86. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634